DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 10/28/2021.
Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
With regard to the response to the 112 rejections on pages 7 and 8,
Applicant argues what is well known in the art, but the Examiner respectfully notes that applicant is presenting attorney argument without evidence (see MPEP 2145(I)).  Applicant has not established that the features rejected below are well known.  
The Examiner is further not raising an issue with regard to the generation or general sensing of magnetic fields.  Instead, an issue is being raised because applicant is claiming a specific mechanisms of the invention for which applicant does not reasonably explain.  For example, applicant recites a controller used to select a direction of a magnetic field in claim 1 but where no reasonable explanation is provided as to how the controller makes such a selection.  In Claim 7, applicant recites adjusting or altering the first magnetic field based on various conditions such as a change in a measured ambient magnetic field, but applicant does not disclose how applicant decides to use these conditions to alter or adjust the magnetic field. Applicant does not disclose what conditions in the sensor output or ambient magnetic field, for example, would cause applicant to make a change to the first magnetic field.  Applicant does not explain how applicant decides to make the change in the first magnetic field in that applicant 
Applicant then notes that the multi-coil arrangement in Figures 5A an d7 can be used to generate magnetic fields with a verity of different directions and that one of ordinary skill in the art would understand this processor is controlled using a controller.  The Examiner respectfully notes that this argument emphasizes the issue previously raised.  Because the coils can generate magnetic fields in “a variety of different directions,” applicant must reasonably explain how the controller is capable of “selecting” a specific direction of the different directions that can be generated.  As noted in MPEP 2163.02, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).”  In the instant case, applicant does not reasonably provide any of the above features to explain how the controller selects a direction of a magnetic field. Merely stating a function or what a structural feature is capable of doing without further explanation does not reasonably establish possession of that claim feature.  
Applicant then argues the operation of the devices is well known, but the Examiner respectfully notes that merely because something is well known or obvious does not establish possession, especially when further explanation is necessary.  Applicant argues that determining a magnitude and direction of a magnetic field, but the Examiner respectfully notes that, the claims go behind a determination of a direction of a magnetic field and instead require that a 
Furthermore, while using certain devices may be well known, the test for written description is not what was well known but rather the test is whether applicant has reasonably established possession of the claim feature.  While applicant may rely upon what is well known in the art to implement the claim features, applicant must reasonably establish sufficient possession of the claim features in order to rely upon that which is well known in the art.  For example, if applicant disclosed a microprocessor that implements equation A to select a direction of a magnetic field, then applicant would reasonably establish possession of the claim feature because applicant has explained what is being used (a microprocessor) and the manner in which it selects a direction of the magnetic field (by implementing equation A).  Applicant would then be relying upon what is well known in the art as to how the equation could be implemented, such as the specific type of programming that could be created to implement the equation.  However, if applicant does not disclose any equation and instead states that the microprocessor selects a direction of the magnetic field with no further explanation, then such a feature would reasonably lack proper written description because applicant has not reasonably established how applicant is implementing a selection of a direction of a magnetic field.  Even if there are many ways that such a feature can be implemented, these ways would at most establish the obvious ways in Ariad Pharm., 598 F.3d at 1351  explains that the test for proper written description is whether the disclosure reasonably demonstrates possession of the claim features and not whether a feature is obvious or well known.  Further, “it is well-settled that [t]he question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification. Rather, a prior application itself must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude the inventor invented the claimed invention as of the filing date sought. Lockwood v. American Airlines, Inc., 107 F.3d 1565,1572 (Fed. Cir. 1997).
Applicant is not merely claiming using a microprocessor and magnetic sensor to measuring a strength of a magnetic field, but rather is reciting a controller has to make a decision to select the direction of the directional magnetic field.  Selecting a direction requires decisions such as what direction to select out of a plurality of directions, and how the selection is made.  Such a feature requires more than what is well known in the art because it is a critical feature of applicant’s claimed invention, but applicant does not reasonably explain how applicant’s controller decides to select the direction of the magnetic field.   
Applicant then notes that the cited references also rely on this well-known technologies and do not provide the level of description detail that the previous Office Action is requiring.  The Examiner respectfully notes that the standard for assessing the prior art is different than the standard for assessing an application in that, for example, the prior art is not required to meet the written description portion of 112(a).  Instead, prior art is required to meet the enablement requirement.  The Examiner is not stating that the instant application is completely non-enabled, and furthermore, applicant has not established that the prior art is not-enabled.  Note MPEP 2121 
With regard to the 102 and 103 rejection arguments on pages 8-11,
As to Claim 1,
Applicant argues that Anderson (US 2009/0079426) does not teach measuring a second magnetic field as now claimed, and that Anderson does not teach determining any magnetic field, or a component thereof, generated by a biological source.  The Examiner respectfully disagrees. 
1) Claim 1 is directed towards “A magnetic field measurement system for measuring a magnetic field generated by a biological source” as recited on lines 1-2.  As such, the biological source is not part of the magnetic field measurement system and thus is not positively recited or required.  Applicant argues that Anderson does not teach determining a magnetic field generated by a biological source, but the Examiner respectfully notes that such a feature is not claimed, and in fact could not be claimed in claim 1 because this claim is an apparatus claim (see MPEP 2114(II) “."[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) 
2) Applicant has amended claim 1 to now recite that the argued features are performed “when the magnetometers are positioned to measure the magnetic field generated by the biological source.”  As is currently worded, what applicant is reciting is a conditional limitation.  There is no requirement that this condition ever be invoked, and as such, the prior art apparatus is not required to perform or be configured to perform the features following this phrase when the prior art reasonably does not invoke this condition for a reasonably period of time.  Such a time could be when the device is not in use, or has been turned out outside and away from a human body. 
3) Anderson does implicitly disclose the argued claim feature.  While Anderson does not disclose the measuring of magnetic fields generated from a human body, the system of Anderson would reasonably measure such features during the normal and ordinary use of the device.  Applicant explains that the magnetometers of the instant application are scalar magnetometers (see lines 22-26 of page 8) and then essentially states that such magnetometers can be used to measure or observe electromagnetic signals generated by biological sources in lines 24-27 of page 8.  Like applicant, Anderson also uses scalar magnetometers, including the same or similar type used by application (see paragraph [0025]).  Lastly, Anderson discloses that the measurement system is used in surgical and medical procedures (Paragraph [0001]), and is 
As such, the Examiner respectfully disagrees.
As to Claim 12,
Applicant argues that magnetic field generated by a biological source and then generating a directional field that is within 20 degrees of parallel or antiparallel to the direction of the magnetic field generated by the biological at the magnetometer array is not disclosed in Anderson.  The Examiner respectfully disagrees.  The Examiner acknowledges that Anderson is not directed towards measuring magnetic fields from the human body itself.  However, the transmitter is placed into a human body, and the fields either induced in or created by the human body will, along with the fields generated by the coils, be collectively detected by the magnetometers in the same way that the Earth’s ambient magnetic field is also present and detected by the magnetometers through the law of superposition.  Furthermore, it is reasonable to conclude that the magnetic fields generated by the coils, like applicant, will be within 20 degrees of parallel or antiparallel to the direction of the magnetic field generated by a biological source.  This is because the transmitter coils are positioned adjacent to the human body in a similar manner as disclosed by applicant in applicant’s Figure 2.  While the transmitter is not placed near the brain, it is placed adjacent an organ, whether the organ be skin or the heart or another organ.  Induced magnetic fields are generated due to eddy currents, and eddy currents generate 
As to Claim 17,
The Examiner respectfully notes that, similar to the above response directed towards claim 1, claim 17 does not require a magnetic field generated by a biological source and then generating a directional field that is within 20 degrees of parallel or antiparallel to the direction of the magnetic field generated by the biological at the magnetometer array as argued.  Claim 17 is an apparatus claim and is directed towards a measurement system.  The biological source is not part of the measurement system.  As such, applicant is reciting a processor configured to generate the directional magnetic field within 20 degrees of a field generated by a biological source.  This feature therefore requires a processor that is capable of performing this function, but it is not required to actually perform this function.  Furthermore, the biological source and its magnetic field are not positively recited or required in the claim.  The device of Anderson is . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163(I)(A) explains “There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) ("[W]e are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). However, as discussed in subsection I, supra, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient 
MPEP 2163.03(V) explains “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”
As to Claim 1,
The phrase “the controller comprising a processor configured for … and controlling the at least one magnetic field generator to generate the first magnetic field and select the direction of the directional magnetic field” on the last twelve lines lacks proper written description.  
1) As explained above, an original claim “defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.”  In the instant case, applicant does not reasonably explain how the controller selects the direction of the directional magnetic field.  Applicant does not disclose any formula, flow chart, or other similar level of explanation to demonstrate how applicant’s controller decides what direction to select or how such a selection is implemented.  While features that are well known are not required to be disclosed, applicant does not provide sufficient detail to reasonably demonstrate that applicant is relying upon a well known process because applicant does not reasonably provide any guidance as to how applicant implement the above selection of the direction.  Because the disclosure does not reasonable explain how applicant is implementing the above claim feature, it lacks proper written description.
As to Claim 7,
The phrase “the processor of the controller is coupled to the at least one magnetic field sensor and configured to alter the first magnetic field generated by the at least one magnetic field generator in response to the change in the ambient magnetic field” on lines 2-5 lacks proper written description.  At issue here is that applicant does not reasonably explain how the processor to alters the first magnetic field in response to a change in the measured ambient magnetic field.  Applicant does not disclose any flow chart, formula, or other similar level of explanation to reasonably demonstrate possession of the claim feature by explaining how the processor uses the ambient magnetic field measurement to alter the first magnetic field. Applicant does not explain what conditions are met or not met to decide to alter the magnetic field, or any other critical explanation as to how the processor decides to alter the magnetic field in response to the change in the measured ambient magnetic field.   As such, this phrase lacks proper written description.  
As to Claim 8,
The phrase “the processor of the controller is coupled to the at least one position or orientation sensor and to alter the first magnetic field generated by the at least one magnetic field generator in response to a change in the position or orientation of the magnetometers” on lines 3-5 lacks proper written description.  At issue here is that applicant does not reasonably explain how the processor to alters the first magnetic field in response to a change in the position or orientation of the magnetometers.  Applicant does not disclose any flow chart, formula, or other similar level of explanation to reasonably demonstrate possession of the claim feature by explaining how the processor uses the change in position or orientation to alter the first magnetic field. Applicant does not explain what conditions are met or not met to decide to alter the magnetic field, or any other critical explanation as to how the processor decides to alter the magnetic field in response to the change in the change in position. Applicant furthermore does not disclose how the change in position or orientation is identified so as to allow the first magnetic field to be altered.  As such, this phrase lacks proper written description.  
As to Claim 10,
The phrase “obtaining an estimate of a direction of the magnetic field generated by the biological source and selecting the first magnetic field to produce the directional magnetic field at the magnetometers in a direction that is within 20 degrees of parallel or antiparallel to the direction of the magnetic field generated by the biological source” on lines 1-4 lacks proper written description.  Applicant does not provide any explanation as to how applicant obtains an estimate of a direction of the magnetic field, and applicant does not explain how the first magnetic field is selected as claimed.  Applicant does not disclose any formulas, flow charts, or other similar level of explanation to demonstrate how applicant obtains the estimate as claimed, 
As to Claim 12,
The phrase “obtaining an estimate of a direction of a magnetic field generated by a biological source” on lines 3-4 lacks proper written description.  Applicant does not provide any explanation as to how applicant obtains an estimate of a direction of the magnetic field as claimed.  Applicant does not disclose any formulas, flow charts, or other similar level of explanation to demonstrate how applicant obtains the estimate as claimed.  Furthermore, applicant is not claiming that applicant is determining the magnetic field direction but is instead making an estimate of that direction.  While similar, making an estimate is essentially reciting making an approximation of the magnetic field, but applicant does not reasonably explain how applicant makes such an approximation.  Furthermore, applicant does not reasonably explain whether applicant is using a specific technique developed by applicant to perform the estimate or if applicant intends to rely upon that is which is well known.   While applicant is not required to disclose that which is well known, applicant does not reasonably establish or explain that applicant is using a well known technique, a technique invented by applicant, or a technique that is known but not necessarily well known.  Applicant has therefore not demonstrated possession of the claim feature as a person of ordinary skill in the art would not recognize how applicant is implementing the claim feature.  As such, this phrase lacks proper written description.  
The phrase “analyzing signals generated at the plurality of the magnetometers to measure the magnetic field generated by the biological source” on the last two lines lacks proper written description.  Applicant does not provide any explanation as to how applicant obtains an analyzes the signals as claimed beyond just making a measurement from the magnetometers.  Applicant 
As such, this phrase lacks proper written description.  
As to Claim 15,
The phrase “receiving signals from a magnetic field sensor and detecting a change in the ambient magnetic field and adjusting the at least one first magnetic field in response to the signals from the magnetic field sensor” on lines 1-3 lacks proper written description.  
At issue here is that applicant does not reasonably explain how applicant adjusts the first magnetic field in response to the signals from the magnetic field sensor.  Applicant does not disclose any flow chart, formula, or other similar level of explanation to reasonably demonstrate possession of the claim feature by explaining how applicant uses the signals from the magnetic field sensor to adjust the first magnetic field. Applicant does not explain what conditions are met or not met to decide to adjust the magnetic field, or any other critical explanation as to how the applicant implements the decision to adjust the magnetic field in response to the signals from the magnetic field sensor.   As such, this phrase lacks proper written description.  
As to Claim 16,
The phrase “receiving signals from a position or orientation sensor observing a position or orientation of the magnetometers and adjusting the at least one first magnetic field in response to the signals from the position or orientation sensor” on lines 1-3 lacks proper written description.
1) Applicant claims “observing” a magnetic field in the above phrase, but applicant does not reasonably explain how applicant is performing this observing in that applicant does not reasonably explain how applicant observes a position and orientation of the magnetometers as claimed.  Observing a position or orientation has not been established to be well known, and applicant has not reasonably explained how applicant is implementing this phrase so that a person of ordinary skill would recognize that applicant is using a well known technique, a technique invented by applicant, or a technique that is known but not necessarily well known.  Observing and measuring are not the same thing in light of applicant’s disclosure in that, for example, applicant distinguishes between these two claim features in claim 1, , and applicant does not reasonably explain how applicant implements observing a position or orientation.  Furthermore, applicant does not reasonably establish how applicant is obtaining a position and orientation.  While applicant is not required to disclose that which is well known, applicant does not reasonably establish or explain that applicant is using a well known technique, a technique invented by applicant, or a technique that is known but not necessarily well known. Because the disclosure does not reasonable explain how applicant is implementing the above claim feature, it lacks proper written description.
2) At issue here is that applicant does not reasonably explain how applicant adjusts the first magnetic field in response to the signals from the position or orientation sensor.  Applicant 
As to Claim 17,
The phrase “the controller comprising a processor configured to: obtain an estimate of a direction of a magnetic field generated by a biological source, wherein the biological source is disposed at a site; generate a directional magnetic field in a direction that is within 20 degrees of parallel or antiparallel to the direction of the magnetic field generated by the biological source at each of a plurality of the magnetometers arranged in the array and positioned in relation to the site of the biological source, and analyze signals generated at each of the magnetometers to measure the source magnetic field generated by the biological source” on lines 2-11 lacks proper written description.
1) Applicant recites “obtain an estimate of a direction of a magnetic field generated by a biological source” but the Examiner respectfully notes that applicant does not reasonably explain how applicant is implementing this claim feature in order to establish possession of the claim feature.  Applicant does not provide any explanation as to how applicant obtains an estimate of a direction of the magnetic field as claimed.  Applicant does not disclose any formulas, flow charts, or other similar level of explanation to demonstrate how applicant obtains the estimate as claimed. Furthermore, applicant is not claiming that applicant is determining the magnetic field 
2) Applicant recites “analyze signals generated at each of the magnetometers to measure the source magnetic field generated by the biological source” on the last two lines lacks proper written description.  Applicant does not provide any explanation as to how applicant obtains an analyzes the signals as claimed beyond just making a measurement from the magnetometers.  Applicant does not disclose any formulas, flow charts, or other similar level of explanation to demonstrate how applicant analyzes the signals or provide any explanation as to what applicant means when applicant claims “analyzing signals.”  Applicant has therefore not demonstrated possession of the claim feature as a person of ordinary skill in the art would not recognize how applicant is implementing the claim feature.  Because the disclosure does not reasonable explain how applicant is implementing the above claim feature, it lacks proper written description. As such, this phrase lacks proper written description.
As to Claim 19,
The phrase “wherein the processor is further configured to adjust the first magnetic field in response to the sensor” on lines 2-3 lacks proper written description.  At issue here is that applicant does not reasonably explain how the processor to adjust the first magnetic field in response to the sensor.  Applicant does not disclose any flow chart, formula, or other similar level of explanation to reasonably demonstrate possession of the claim feature by explaining how the processor uses the sensor to adjust the first magnetic field. Applicant does not explain what conditions are met or not met to decide to alter the magnetic field, or any other critical explanation as to how the processor decides to alter the magnetic field in response to the sensor.   As such, this phrase lacks proper written description.  
As to Claims 3-11, 13-16, and 18-20,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claims and therefore stand rejected for the same reasons.
Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for how applicant implements the features of the claims. Specifically, the Examiner does not find any explanation as to how applicant is implementing the above 1) processor configured for controlling the at least one magnetic field generator to generate the first magnetic field and select the direction of the directional magnetic field as recited in Claim 1; 2) the processor of the controller is coupled to the at least one magnetic field sensor and configured to alter the first magnetic field generated by the at least one magnetic field generator in response to a change in the measured ambient magnetic field as recited in Claim 7; 3) the processor of the controller is coupled to the at least one position or orientation sensor and to alter the first magnetic field generated by the at least one magnetic field generator in response to a change in the position or orientation of the 4) obtaining an estimate of a direction of the magnetic field generated by the biological source and selecting the first magnetic field to produce the directional magnetic field at the magnetometers in a direction that is within 20 degrees of parallel or antiparallel to the direction of the magnetic field generated by the biological source of Claim 10; 5) obtaining an estimate of a direction of the magnetic field generated by a biological source and analyzing signals generated at the plurality of the magnetometers to measure the magnetic field generated by the biological source of Claim 12; 6) receiving signals from a magnetic field sensor and detecting a change in the ambient magnetic field and adjusting the at least one first magnetic field in response to the signals from the magnetic field sensor of Claim 15; 7) receiving signals from a position or orientation sensor observing a position or orientation of the magnetometers and adjusting the at least one first magnetic field in response to the signals from the position or orientation sensor of Claim 16; 8) the controller comprising a processor configured to: obtain an estimate of a direction of a magnetic field generated by a biological source, wherein the biological source is disposed at a site; generate a directional magnetic field in a direction that is within 20 degrees of parallel or antiparallel to the direction of the magnetic field generated by the biological source at each of a plurality of the magnetometers arranged in the array and positioned in relation to the site of the biological source, and analyze signals generated at each of the magnetometers to measure the source magnetic field generated by the biological source of Claim 17; and 9)
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability or unpredictability in the art; 
(F) The amount of direction or guidance presented by inventor; 
(G) The existence or absence of working examples; and 
(H) The quantity of experimentation necessary. 
See In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988);
MPEP §2164.01(a)
As to factor (A), the Examiner notes that the claims 1 and 3-20 are unbounded.  Applicant has not provided any explanation as to how applicant is implementing the above claim features in that applicant does not disclose how applicant implements the method steps or configures the processor to perform the features noted above and as such claims 1 and 3-23 would cover any and every way possible to accomplish the claim features.
As to factor (G), the Examiner notes that applicant has not provided sufficient working examples via the specification commensurate with the scope of the claims.  Applicant does not provide any example of how applicant performs the above noted claim features. The specification is silent as to how the processor is configured to select the direction of the 
In each of the above cases, applicant does not reasonably explain how applicant implements the above claim features.  Applicant recites adjusting or altering the first magnetic field based on various conditions such as the change in an ambient magnetic field, but applicant does not disclose how applicant decides to use these conditions to alter or adjust the magnetic field. Applicant does not disclose what conditions in the sensor output or ambient magnetic field, for example, would cause applicant to make a change to the first magnetic field.  Applicant does not explain how applicant decides to make the change in the first magnetic field in that applicant does not explain the process by which such a change is made.  Applicant does not disclose, for example, if threshold values are used to compare different outputs from the sensors and what threshold must be reached in order to decide to make a change.    Applicant further recites making an estimate of a value such as a direction of the magnetic field, including one where the source of the field is a biological source, but applicant does not disclose how applicant makes this estimate.  Making an estimate is essentially reciting making an approximation of the magnetic field, but applicant does not reasonably explain how applicant makes such an approximation.  Applicant further does not explain how applicant selects or configures the processor to select a direction of the magnetic field as claimed.  Applicant does not reasonably explain what decision process is implemented to decide to select the direction.  In each of the above claim features, applicant does not reasonably explain how applicant implements the claim features as applicant does not reasonably provide working examples for these claim features.   Therefore, the specification fails to disclose any suitable and sufficient working examples to perform the above claimed features.
As to factor (H), the Examiner notes that the quantity of experimentation need is high.  Applicant provides no examples or explanation as to how applicant is implementing the above claim features as was previously explained and applicant does not reasonably provide any details of these claim features in the disclosure.  Thus, one having ordinary skill in the art would have to independently identify how to implement each of the claim features, including how to alter and adjust the first magnetic field using the various conditions claimed by applicant, including the decision of when to alter the magnetic field such as when a specific threshold is reached.  One having ordinary skill in the art would have to independently identify how to implement how a processor or other device can select a direction of the magnetic field as claimed and under what conditions the selecting should be performed. One having ordinary skill in the art would have to independently identify how to implement the above estimating claim features as applicant does not reasonably explain, for example, how applicant estimates a direction of the magnetic field, including one generated by a biological source.  In each case, a person of ordinary skill in the art would have to independently figure out how to implement the above claim features, including independently develop the software and/or hardware for the device needed to perform or accomplish the claimed functions, along with the decisions necessary to allow the claim features to be implement, such as when to select a direction of the magnetic field or alter the first magnetic field based on the various conditions claimed such as using the ambient magnetic field, and how to provide an estimate of the direction of the magnetic field and what estimate would be sufficient in the context of the invention.  A person of ordinary skill in the art would have to independently figure out how to implement each of the above claim features.
In view of the forgoing, the Examiner finds that the unbounded modes of operation are directed to an invention for which no working examples have been provided commensurate with 
As to Claims 3-11, 13-16, and 18-20,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claims and therefore stand rejected for the same reasons.
(Note with regard to the above rejections: 
To be clear, this rejection is a scope of enablement rejection and not a general enablement rejection.  There are two types of enablement rejections: (1) a  scope of enablement rejection, and (2) a general enablement rejection.  The difference between the two enablement rejections was described in  In re Cortright, 165 F3d 1353, 49 USPQ2d 1464 (Fed. Cir. 1999): The PTO will make a scope of enablement rejection where the written description enables something within the scope of the claims, but the claims are not limited to that scope.  See  Manual of Patent Examining Procedures (“M.P.E.P.”) Section 706.03(c), form Para. 7.31.03 (Rev. 3, July 1997). This type of rejection is marked by language stating that the specification does not enable one of ordinary skill to use the invention commensurate with the scope of the claims. On the other hand, if the written description does not enable any subject matter within the scope of the claims, the PTO will make a general enablement rejection, stating that the specification does not teach how to make or use the invention.  See M.P.E.P. Section 706.03(c), form Para. 7.31.02.
In re Cortright, 49 USPQ2d at 1466 (emphasis added).)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2009/0079426).
As to Claim 1,
Anderson discloses A magnetic field measurement system for measuring a magnetic field generated by a biological source, comprising: an array of magnetometers (14) (Paragraphs [0036],[0038]), wherein the magnetometers i) are unshielded or ii) comprise shielding so that an ambient magnetic field at the magnetometers is reduced no more than 90% by the shielding (Figures 1-4 / note the magnetometers are not disclosed to be shielded); at least one magnetic field generator (12),(54) with each of the at least one magnetic field generator configured to generate a first magnetic field at one or more of the magnetometers (Paragraph [0021]), wherein the generated first magnetic field combines with the ambient magnetic field to produce a directional magnetic field at the one or more of the magnetometers (Paragraph [0034] / note the ambient magnetic field is Earth’s magnetic field and that all generated magnetic fields must have 
As to Claim 3,
Anderson discloses the at least one magnetic field generator comprises a plurality of magnetic field generators (Figure 6 / note the plural generator/transmitter coils 56,58,60).
As to Claim 4,
Anderson discloses the at least one magnetic field generator comprises a plurality of magnetic field generators with each magnetic field generator, disposed around, and generating the first magnetic field for, a different one of the magnetometers (Figure 6 / note the generator coils are disclosed around the magnetometer (52), and that with a plurality of receivers (Paragraph [0038]), the magnetometers each of receiver would have coils placed around them as shown in Figure 6).
As to Claim 7,
Anderson discloses at least one magnetic field sensor configured for detecting a change in the ambient magnetic field (Paragraphs [0003],[0034], [0038] / note a receiver is also a sensor and thus one of the plural receivers can be considered the sensor, and the receivers sensor the ambient (Earth) magnetic field), wherein the processor of the controller is coupled to the at least one magnetic field sensor and configured to alter the first magnetic field generated by the at least one magnetic field generator in response to the change in the ambient magnetic field (Paragraphs [0044],[0046] / the processor (18) both generates the current for the transmitter that is used to offset the ambient (Earth) magnetic field and receives the received signal from the receivers (14) and their respective magnetometers.  As such, the processor is capable of and configured to alter the above magnetic field as claims).
As to Claim 8,
Anderson discloses at least one position or orientation sensor associated with the magnetometers for sensing changes in position or orientation of the magnetometers, wherein the processor of the controller is coupled to the at least one position or orientation sensor and to alter the first magnetic field generated by the at least one magnetic field generator in response to a 
As to Claim 9,
Anderson discloses A method of measuring a magnetic field generated by a biological source using the magnetic field measurement system of claim 1, the method comprising: positioning the array of magnetometers in relation to the biological source (Figure 1), (Paragraph [0001] / note the device is used in a human body); generating, using the at least one magnetic field generator, the first magnetic field at the magnetometers; and measuring a magnetic field generated by the biological source using the magnetometers (Paragraphs [0030], [0044], [0046] / note that Anderson reasonably discloses this feature because any induced magnetic field generated by the human body will be measured by the magnetometers).
As to Claim 10,
Anderson discloses obtaining an estimate of a direction of the magnetic field generated by the biological source and selecting the first magnetic field to produce the directional magnetic field at the magnetometers in a direction that is within 20 degrees of parallel or antiparallel to the direction of the magnetic field generated by the biological source (Paragraph [0055] / either vector (62) or (64) can be the estimate of a direction of the magnetic field, and the processor receives the output of the receivers and produces a magnetic field in one of these directions).
As to Claim 11,
Anderson discloses the magnetic field measurement system comprises a sensor selected from a magnetic field sensor, a position sensor, or an orientation sensor, the method further comprising adjusting the first magnetic field is response to the sensor (Paragraphs [0003], [0025], [0038] [0055] note that a magnetometer of one of the receivers is a magnetic field sensor, and that the adjusting is done when then processor finishes detecting the response of the receivers to a first direction (62) and then generates and detects a magnetic field in another direction (64)).
As to Claim 12,
Anderson discloses A method of targeted measurement of a magnetic field generated by a biological source of electromagnetic signals, the method comprising: obtaining an estimate of a direction of the magnetic field generated by the biological source (12),(54) (Figure 6 / note either (62) or (64) can be the estimate because the claim does not limit the field to a field generated by the source and thus it can be the overall magnetic field including that generated by the transmitter, or of any induced field, even if the field is opposite, the system would then know what direction the induced field is in), wherein the biological source is disposed at a site (Figures 1 and 6); positioning an array of magnetometers (14) in relation to the site of the biological source (Paragraphs [0036],[0038]); generating a directional magnetic field in a direction that is within 20 degrees of parallel or antiparallel to the direction of the magnetic field generated by the biological source at each of a plurality of the magnetometers in the array (Paragraph [0055] / either vector (62) or (64) can be the estimate of a direction of the magnetic field, and the processor receives the output of the receivers and produces a magnetic field in one of these directions); and analyzing signals generated at the plurality of the magnetometers to measure the magnetic field generated by the biological source (Paragraph [0055]).
As to Claim 14,
Anderson discloses generating the directional field comprises using at least one magnetic field generator to generate at least one first magnetic field (Paragraph [0055] / note the field generated in either direction (62) or (64)), wherein the at least one first magnetic field combines with an ambient magnetic field (Earth’s magnetic field) to produce the directional magnetic field at each of the magnetometers (Paragraphs [0034],[0055]),  wherein a direction of the directional magnetic field is selectable using the at least one magnetic field generator (Paragraphs [0030], [0044], [0046], [0055] / note the processor controls the transmitting of the magnetic fields and thus selects the current and thus the direction of the magnetic field being generated, and the processor is further capable of selecting the direction).
As to Claim 15,
Anderson discloses receiving signals from a magnetic field sensor and detecting a change in the ambient magnetic field and adjusting the at least one first magnetic field in response to the signals from the magnetic field sensor (Paragraphs [0003],[0034], [0038] / note a receiver is also a sensor and thus one of the plural receivers can be considered the sensor, and the receivers sensor the ambient (Earth) magnetic field), (Paragraphs [0044],[0046], [0055] / the processor (18)  cause a magnetic field to be generated along direction (62) and then receives a signal based on this generated magnetic field, and then activates another magnetic field.  As such, the processor has adjusted the first magnetic field by turning it off in response to the process of generating the magnetic field in direction (62) being completed).
As to Claim 16,
Anderson discloses receiving signals from a position or orientation sensor and observing a position or orientation of the magnetometers and adjusting the at least one first magnetic field in response to the signals from the position or orientation sensor (Paragraph [0031], 
As to Claim 17,
Anderson discloses A magnetic field measurement system, comprising: an array of magnetometers (14) (Paragraphs [0036],[0038]); and a controller (18) coupled to the magnetometers (Figure 1), the controller comprising a processor (18) configured to: obtain an estimate of a direction of a magnetic field generated by a biological source (Paragraph [0055] / either vector (62) or (64) can be the estimate of a direction of the magnetic field, and the processor receives the output of the receivers and produces a magnetic field in one of these directions), (Paragraph [0001] / note the system is reasonably capable of detecting a magnetic field from a biological source in the claimed manner, and the processor receives the output of the receivers and produces a magnetic field in one of these directions / note again that the controller is capable of performing this function and that the vectors would cause magnetic fields in the human body that are opposite in direction to the generated fields from the coils), wherein the biological source is disposed at a site (Figure 1); generate a directional magnetic field in a direction that is within 20 degrees of parallel or antiparallel to the direction of the magnetic field generated by the biological source at each of a plurality of the magnetometers arranged in the array and positioned in relation to the site of the biological source (Paragraph [0055] / either 
As to Claim 18,
Anderson discloses at least one magnetic field generator (12),(54) coupled to the controller (Figure 1), wherein the processor is further configured to, for each of the at least one magnetic field generator, generate a first magnetic field at one or more of the magnetometers, wherein the first magnetic field combines with an ambient magnetic field to produce the directional magnetic field at the one or more of the magnetometers (Paragraph [0034] / note the ambient magnetic field is Earth’s magnetic field and that all generated magnetic fields must have a direction), wherein the direction of the directional magnetic field is selectable using the at least one magnetic field generator (Paragraphs [0030], [0044], [0046] / note the processor controls the transmitting of the magnetic fields and thus selects the current and thus the direction of the magnetic field being generated).
As to Claim 19,
Anderson discloses a sensor selected from a magnetic field sensor, a position sensor, or an orientation sensor, wherein the processor is further configured to adjust the first magnetic field in response to the sensor (Paragraphs [0003], [0025], [0038] [0055] note that a magnetometer of one of the receivers is a magnetic field sensor, and that the adjusting is done when then processor finishes detecting the response of the receivers to a first direction (62) and then generates and detects a magnetic field in another direction (64)).
As to Claim 20,
Anderson discloses the magnetometers i) are unshielded or ii) comprise shielding so that an ambient magnetic field at the magnetometers is reduced no more than 90% by the shielding (Figure 1 / note the magnetometers are not disclosed to be shielded).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2009/0079426) in view of Romalis et al. (Romalis) (US 2005/0206377).
As to Claims 5 and 13,
Anderson does not disclose each of one or more pairs of the magnetometers are arranged as a gradiometer, the plurality of magnetometers comprises at least one pair of the magnetometers arranged as a gradiometer.
Romalis discloses each of one or more pairs of the magnetometers are arranged as a gradiometer (Paragraph [0143]), the plurality of magnetometers comprises at least one pair of the magnetometers arranged as a gradiometer (Paragraph [0143]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Anderson to include each of one or more pairs of the magnetometers are arranged as a gradiometer, the plurality of magnetometers comprises at least one pair of the magnetometers arranged as a gradiometer as taught by Romalis in order to advantageously be able to cancel common magnetic field noise (Paragraph [0143]) and thus be able to remove error in the system, thus increasing the sensitivity of the magnetometer and reducing the amount of processing needed.
As to Claim 6,
Anderson discloses wherein the at least one magnetic field generator comprises a plurality of magnetic field generators with each magnetic field generator, disposed around, and generating the first magnetic field for, a different one of the magnetometers or gradiometers  (Figure 6 / note the generator coils are disclosed around the magnetometer (52), and that with a plurality of receivers (Paragraph [0038]), the magnetometers each of receiver would have coils placed around them as shown in Figure 6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858